Siebeckee, J.
The plaintiff claims that the defendant was guilty of negligence in that he failed to keep the table bed over the slasher saw, described in the foregoing statement of facts, sufficiently supported to make it reasonably safe for its purposes in the operation of the mill. Defendant starts with the assertion that plaintiff has wholly failed to make out his case, and then proceeds to argue that no actionable negligence is shown because plaintiff’s injuries were the result of an accidental slipping, which defendant claims occurred without his fault, and which he contends was the proximate cause of the injuries. The court properly submitted the questions of defendant’s negligence and of plaintiff’s contributory negligence to the jury, and, since they resolved all the submitted questions in plaintiff’s favor, it follows that they found the defendant guilty of the negligence charged in the complaint and that plaintiff was free from any want of ordinary care contributing to produce the injury. Mo grounds for disturbing such findings have been pointed out to us, nor do we perceive any that would justify the holding that the evidence in the case does *276not support these conclusions. These fact's must therefore he held as established by the evidence under the verdict rendered by the jury.
The question presented resolves itself to the contention that the alleged negligence was not the proximate cause of plaintiffs injuries. This is based upon the grounds: First, that plaintiffs injuries were not the natural consequence of the alleged negligence, but that, without the fault of the defendant, 'they were the result of his accidentally slipping and falling ; and, secondly, that, if defendant was guilty of the negligence charged, it is not actionable because he as a person of ordinary intelligence and prudence could not under the circumstances have anticipated that a personal injury to another might probably result from such negligence. The question thus presented is, Were the injuries the natural result of the alleged negligence in not providing the slasher table bed with proper support and thereby causing plaintiff to come in contact with the saw, or were they the result of his accidental slipping on the decking of the roller line before coming into contact with the table bed ? The solution depends upon whether under the circumstances the injuries would have resulted except for defendant’s negligence. If it is shown that the resultant injuries would not have occurred had the defendant’s negligence not been involved in the accident, then we are logically led to the conclusion that the negligence was the real producing cause of the injurious consequences.
Under such circumstances, the fact that other conditions and events, not the result of plaintiff’s fault, were involved does not relieve the negligent defendant from responsibility. From the time his negligent acts occur, the ensuing conse’quences flow from and become attributable to his conduct as the cause which controlled and led to- the final event, and his-negligence thus becomes the efficient cause and is proximate-:in its character, if he ought reasonably to have foreseen that a personal injury might result therefrom. The other sur*277rounding events, if within the range of natural occurrences, are simply conditions within which the defendant’s negligence operates as the responsible producing cause of the damage inflicted. The cases of Darcey v. Farmers’ L. Co. 87 Wis. 245, 58 N. W. 382; Shepherd v. Morton-Edgar L. Co. 115 Wis. 522, 92 U. W. 260; and Yess v. Chicago Brass Co. 124 Wis. 406, 102 N. W. 932, are cases illustrative of this rule. They go upon the ground that plaintiff may recover, notwithstanding that other events, not attributable to plaintiff’s fault, are involved in and have contributed to the accident, if it appears that the injuries would not have been suffered except for the negligence of the defendant. The language quoted and employed in the opinion of the Yess Case, above cited, stating that the circumstances and events not attributable to the plaintiff’s fault but involved in and contributing to the injury were the “initial and' moving” or “originating” causes, is to be understood as meaning the surrounding conditions in which the negligence of the defendant operated as the efficient cause of the injurious consequences. Applying this rule to the facts before us, it is obvious that if the table bed over the slasher saw had been supported by the cleat or the prop which had held it in place, then plaintiff could not have come in contact with the running saw. We think the inference from the evidence is justifiable that, if the table bed had been thus supported, it would not have tipped when plaintiff came in contact with it, and it would not have become so depressed as to have exposed the saw. Dreher v. Fitchburg, 22 Wis. 675; Houfe v. Fulton, 29 Wis. 296; Brown v. C., M. & St. P. R. Co. 54 Wis. 342, 11 N. W. 356, 911; Milwaukee & St. P. R. Co. v. Kellogg, 94 U. S. 469; Kellogg v. C. & N. W. R. Co. 26 Wis. 223; Atkinson v. Goodrich Transp. Co. 60 Wis. 141, 18 N. W. 764; Seaver v. Union, 113 Wis. 322, 89 N. W. 163; 21 Am. & Eng. Ency. of Law (2d ed.) 494, subd. g.
It is further contended that, if the resulting injuries are the natural result of defendant’s negligence, then under the *278attending circumstances they could not reasonably have been foreseen and anticipated by a person of ordinary intelligence and prudence, and therefore no actionable negligence was proven. The evidence warrants the inference that defendant was fully informed of the relative positions of the roller line, the table, and the slasher saw, that the decking was wet and strewn with pieces of bark and wood, that it was used as a passageway by the employees in going to and from their places of labor, that the table bed was designed as a cover for the revolving slasher saw to prevent contact with it when it was not being used for cutting, and that persons were liable to come in contact with it in passing along the decking of this roller line. Nor do we perceive anything unusual or extraordinary in the character of the events that brought plaintiff into contact with the table. The incidents of the accident are not of an unusual nature under such conditions and are such as might have been anticipated under the circumstances.
“It is not required that the ‘specific’ injury or ‘such’ an injury as is complained of was or ought to have been specifically anticipated as the natural and probable consequences of the wrongful act. It is sufficient if the facts and circumstances are such that the consequences attributable to the wrongful conduct charged are within the field of reasonable anticipation.” Morey v. L. S. & T. R. Co. 125 Wis. 148, 103 N. W. 271, and cases cited.
An. exception is urged to the refusal of the court to instruct as requested on the question of defendant’s having provided a passageway for plaintiff to reach his place of labor other than by going along the roller line, and that his failure to use this passage was contributory negligence. An examination of the charge discloses that the point was fully and correctly covered by the instructions given, and no error was committed by this refusal. The verdict shows that the jury found that plaintiff was free from negligence contributing to the injuries.
By the Gourt. — Judgment affirmed.